DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1-2, 4-11 and 13-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A circuit board assembly comprising: a first circuit board comprising a first top surface with circuitry and a leading edge; said first circuit board having an edge electrode including a conductive edge trace on said leading edge, an opening in said first circuit board and a first bottom surface having a conductive first bottom surface pad on said first bottom surface; a second circuit board having a second top surface with circuitry; said second circuit board having a conductive second top surface pad aligned with said opening, said first bottom surface pad and said edge trace in said first circuit board; and said opening in said first circuit board containing solder establishing a bond between said first circuit board and said second top surface pad, wherein said solder is configured to reflow at a junction of said edge trace of said first circuit board and said second top surface pad of said first circuit board to metallurgically and conductively bond said edge trace with said 
            Claims 2, 4-9, 11, 13-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 10 and 17.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848